ORDER

PER CURIAM.
This appeal involves two separate worker’s compensation claims. Claimant appeals from the Labor and Industrial Relations Commission’s finding an injury she sustained on October 23, 1988 was not within the course and scope of her employment. Employer appeals from the Commission’s award of benefits for an injury claimant sustained on May 20, 1990. We affirm.
We have reviewed the records and the briefs of the parties and find the claims of error are without merit; the judgments of the Labor and Industrial Relations Commission are supported by competent and substantial evidence. An opinion reciting the detailed facts and restating the principles of law would have no precedential value.
*241The judgment is affirmed in accordance with Rule 84.16(b).